UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-1166



RALPH LOUIS VITALE, JR.,

                                           Petitioner - Appellant,

          versus


COMMISSIONER OF INTERNAL REVENUE,

                                              Respondent - Appellee.



Appeal from the United States Tax Court.   (Tax Ct. No. 97-346)


Submitted:   June 15, 2000                 Decided:   June 21, 2000


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


Ralph Louis Vitale, Jr., Appellant Pro Se. David I. Pincus, Alice
Lizbeth Ronk, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ralph Louis Vitale, Jr., appeals from the tax court’s order

determining a deficiency in his 1993 and 1994 income taxes.      We

have reviewed the record and the tax court’s opinion and orders and

find no reversible error.   Accordingly, we affirm on the reasoning

of the tax court.   See Vitale v. Commissioner, Tax Ct. No. 97-346

(U.S. Tax Ct. Apr. 21, July 19, & Oct. 27, 1999).   We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                           AFFIRMED




                                  2